UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33713 BEACON FEDERAL BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 26-0706826 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 6611 Manlius Center Road, East Syracuse, New York (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code (315) 433-0111 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer ”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding August 8, 2012 Common Stock, par value $0.01 per share BEACON FEDERAL BANCORP, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2012 TABLE OF CONTENTS PAGE NO. PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statement of Changes in Stockholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 46 Item 3. Quantitative and Qualitative Disclosures About Market Risk 63 Item 4. Controls and Procedures 65 PART II – OTHER INFORMATION Item 1. Legal Proceedings 66 Item 1A. Risk Factors 66 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 69 Item 3. Defaults Upon Senior Securities 69 Item 4. Mine Safety Disclosures 69 Item 5. Other Information 69 Item 6. Exhibits 70 Signatures 71 Certifications 2 BEACON FEDERAL BANCORP, INC. PART 1.FINANCIAL INFORMATION Item 1.Financial Statements CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share data) June 30, December 31, (Unaudited) ASSETS Cash and cash equivalents - cash and due from financial institutions $ $ Securities available for sale Securities held to maturity (fair value of $6,577 and $7,207, respectively) Loans held for sale Loans, net of allowance for loan losses of $13,027 and $19,150, respectively Federal Home Loan Bank (“FHLB”) of New York stock and other restricted stock Premises and equipment, net Accrued interest receivable Foreclosed and repossessed assets Bank-owned life insurance (“BOLI”) Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits $ $ Federal Home Loan Bank advances Securities sold under agreement to repurchase and other short-term borrowings Accrued interest payable and other liabilities Capital lease obligation Total liabilities Commitments and contingencies Preferred stock, $.01 par value, 50,000,000 shares authorized; none issued or outstanding Common stock, $.01 par value, 100,000,000 shares authorized; 7,681,008 and7,670,993 shares issued; 6,202,742 and 6,192,727 shares outstanding, respectively 76 76 Additional paid-in capital Retained earnings-substantially restricted Unearned Employee Stock Ownership Plan (“ESOP”) shares ) ) Accumulated other comprehensive loss, net ) ) Treasury stock, 1,478,266 shares at cost ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated unaudited financial statements. 3 BEACON FEDERAL BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Interest and dividend income: (Unaudited) (Unaudited) Loans, including fees $ Securities FHLB stock Federal funds sold and other 22 3 34 6 Total interest income Interest expense: Deposits FHLB advances Securities sold under agreement to repurchase Lease obligation Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges Commission and fee income Change in cash surrender value of BOLI 68 87 Gain on sale of loans 13 83 Other-than-temporary impairment (“OTTI”) credit loss on securities ) Other Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment Advertising and marketing Telephone, delivery and postage Supplies 49 52 97 Audit and examination FDIC premium expense Merger expense - - Other Total noninterest expense Income before income taxes Income tax expense Net income $ Basic earnings per share $ Diluted earnings per share $ OTTI credit loss on securities: Total OTTI loss on securities $ ) $ ) $ ) $ ) Portion of OTTI loss recognized in other comprehensive income before income taxes 52 52 OTTI credit loss on securities $ ) $ ) $ ) $ ) See accompanying notes to consolidated unaudited financial statements. 4 BEACON FEDERAL BANCORP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in thousands) Three Months Ended Six Months Ended June 30, June 30, (Unaudited) (Unaudited) Net income $ Other comprehensive income: Net change in unrealized gains on available for sale securities $ OTTI non-credit related loss on securities for which a portion of the OTTI has been recognized in income ) Other comprehensive income before tax Income tax ) Other comprehensive income, net of tax Comprehensive income $ See accompanying notes to consolidated unaudited financial statements. 5 BEACON FEDERAL BANCORP, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) (Dollars in thousands, except per share data) Accumulated Common Stock Additional Unearned Other Shares Amount Paid-In Retained ESOP Comprehensive Treasury Outstanding Issued Capital Earnings Shares (Loss)/Income Stock Total Balance at January 1, 2012 $
